Sappi Limited Announcement 08 November 2010 Sappi Limited Reg No 1936/008963/06 JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP COMPANY SECRETARY Shareholders are advised in accordance with rule 3.59 of the Listings Requirements of the JSE Limited (“JSE”) that Sappi Southern Africa (Pty) Limited, a wholly owned subsidiary of Sappi Limited, has been appointed Company Secretary of Sappi Limited with immediate effect, replacing Sappi Management Services (Pty) Limited which has become a dormant company. Denis O’Connor Group Secretary Sappi Limited Tel +27 11 407 8111 Fax +27 11 339 1881 e-Mail Denis.O’Connor@sappi.com www.sappi.com
